Matter of Miguel G. (Navil G.) (2015 NY Slip Op 08835)





Matter of Miguel G. (Navil G.)


2015 NY Slip Op 08835


Decided on December 2, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
BETSY BARROS, JJ.


2014-10460	 
 (Docket Nos. N-16258-12, N-16259-12)

[*1]In the Matter of Miguel G. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andNavil G. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Saray G. (Anonymous). Administration for Children's Services, petitioner- respondent;Navil G. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 2)


Proskauer Rose LLP, New York, N.Y. (Andrea G. Miller and Kayirie Kuyumjian of counsel), for respondent-appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing and Janet L. Zaleon of counsel), for petitioner-respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Adira J. Hulkower of counsel), attorney for the children.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Alan Beckoff, J.), dated July 15, 2013. The order of disposition, insofar as appealed from, released the children Miguel G. and Saray G. to the custody of the mother with supervision by the Administration for Children's Services for a period of 12 months.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on a related appeal (see Matter of Miguel G., _____ AD3d _____ [Appellate Division Docket No. 2013-06193; decided herewith]).
DILLON, J.P., HALL, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court